Opinion issued March 8, 2022




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-22-00149-CR
                               NO. 01-22-00150-CR
                             ———————————
                IN RE WILLIE JAMES BRUMFIELD, Relator


        Original Proceeding on Application for Writ of Habeas Corpus


                           MEMORANDUM OPINION

      Relator, Willie James Brumfield, appearing pro se, has filed applications for

writ of habeas corpus with this Court related to each of his two trial court causes.1

Brumfield’s applications state that he has been indicted for the offenses of “[a]ssault




1
      The underlying cases are The State of Texas v. Willie James Brumfield, Cause Nos.
      1702658 and 1702659, in the 180th District Court of Harris County, Texas, the
      Honorable DeSean Jones presiding.
[f]am[ily]-[h]ousehold member[] [and] [p]ossession [of a controlled substance].”

Brumfield states that he was “arrested on December 17, 2020” and has been

“illegally restrained and confined” in the Harris County jail since that time.

Brumfield further asserts that the bail set by the trial court in each of his trial court

cases “is excessive,” but that he “could raise funds required to post bail through a

professional bondsman” if the bail amount in each case was reduced. Brumfield

requests that this Court “issue the [w]rit of [h]abeas [c]orpus” and either “order[]

[that he be] discharged from illegal custody” or that his “bail be reduced.”

      We dismiss Brumfield’s applications for writ of habeas corpus for lack of

jurisdiction.

      An intermediate court of appeals does not have original habeas jurisdiction in

criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (original habeas

jurisdiction of courts of appeals is limited to cases in which person’s liberty is

restrained because person violated order, judgment, or decree entered in civil case);

Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no

pet.). Our habeas corpus jurisdiction in criminal matters is appellate only. See TEX.

GOV’T CODE ANN. § 22.221(d); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—

Houston [1st Dist.] 1981, orig. proceeding). Accordingly, in criminal habeas

matters, this Court is limited to reviewing a trial court’s order denying a defendant’s

pretrial application for writ of habeas corpus. See Montalvo v. State, 315 S.W.3d


                                           2
588, 589 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (reviewing trial court’s

order denying pretrial application writ of habeas corpus seeking reduction of bail).

Original habeas jurisdiction in criminal proceedings is limited to the Texas Court of

Criminal Appeals, the district courts, and the county courts. See TEX. CODE CRIM.

PROC. ANN. art. 11.05; see also Ex parte Werne, 118 S.W.3d 833, 836 n.1 (Tex.

App.—Texarkana 2003, no pet.) (noting Texas law permits “someone who is

incarcerated to file a pretrial application of writ of habeas corpus” in trial court). For

these reasons, to the extent that Brumfield seeks to have this Court to grant his

applications for writ of habeas corpus, we lack jurisdiction to do so.

      Accordingly, we dismiss Brumfield’s applications for writ of habeas corpus

for lack of jurisdiction. All pending motions are dismissed as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Countiss and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            3